In re: Thomas Martin, applying for writ of habeas corpus, mandamus, certiora-ri and prohibition.
Application denied: The sentencing court has jurisdiction over this petition for habeas corpus relief. Louisiana Code of Criminal Procedure articles 352 and 362(2). The defendant is not entitled to the relief sought: A person convicted of a crime is not entitled to time spent in custody for an earlier offense, even though the prosecution for it is subsequently dismissed. Cf., Louisiana Code of Criminal Procedure article 880 (as amended in 1970) and State ex rel. Johnson v. Henderson, 303 So.2d 741 (La.1974).